Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/19/2020 and 10/4/2021 have been considered by the examiner.

Status of Claims
Claims 1-11 are pending.

Drawings
The drawings were received on 9 September 2020.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, the acronym “SCI” should be spelled out prior to its first use.  Appropriate correction is required.
Claims 2-11 are objected to because they inherit the deficiencies of claim 1 through their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2004/0189908) (hereafter Kawamoto), in view of Tetsuya et al. (JP 2008-262187 A, all citations are to the English language machine translation) (hereafter Tetsuya).
Regarding claim 1, Kawamoto discloses an optical laminate comprising a circular polarizing plate (see at least Fig. 3 and paragraph [0086]) having a retardation plate (see at least Fig. 3 and paragraph [0072], where retardation layer 3 is the retardation plate) and a polarizer (see at least Fig. 3 and paragraph [0073], where 4 is the polarizing film), and an antireflection layer, wherein the antireflection layer is provided on the polarizer side of the circular polarizing plate (see at least paragraph [0081]).
Kawamoto does not specifically disclose that the antireflection layer has a surface reflectance of 2% or less.
However, Tetsuya teaches an antireflection layer having a surface reflectance of 2% or less (see at least the abstract and page 6, last paragraph, where the specular reflectance is 0.5% or less).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical laminate of Kawamoto to include the teachings of Tetsuya so that the antireflection layer has a surface reflectance of 2% or less for the purpose of remarkably reducing the reflection (see at least page 6, last paragraph of Tetsuya).
Kawamoto as modified by Tetsuya does not specifically disclose that L* of light incident from the antireflection layer side in the SCI mode is 20 or less, and a saturation is 20 or less.
However, one of ordinary skill in the art would have expected an optical laminate comprising the claimed structure to have similar properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical laminate of Kawamoto as modified by Tetsuya so that L* of light incident from the antireflection layer side in the SCI mode is 20 or less, and a saturation is 20 or less for the purpose of optimizing the display image as seen through the optical laminate.

Regarding claim 2, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 1.
Tetsuya also teaches that a transparent support of the antireflection layer has an average roughness from 0.001 to 0.1 µm (see at least page 8, 4th paragraph, where the transparent support more preferably has an average roughness from 0.001 to 0.1 µm) and that the layers of the antireflection layer are cast on the transparent support in order to improve the flatness (see at least page 12, 2nd paragraph).
Kawamoto as modified by Tetsuya does not specifically disclose that an arithmetic average roughness Ra of the antireflection layer in a cutoff value of 0.08 mm according to JIS B0601:1994 is 50 nm or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an arithmetic average roughness Ra of the antireflection layer in a cutoff value of 0.08 mm according to JIS B0601:1994 being 50 nm or less include improving the flatness of the antireflection layer (see at least page 12, 2nd paragraph of Tetsuya).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical laminate of Kawamoto as modified by Tetsuya so that an arithmetic average roughness Ra of the antireflection layer in a cutoff value of 0.08 mm according to JIS B0601:1994 is 50 nm or less for the purpose of improving the flatness of the antireflection layer (see at least page 12, 2nd paragraph of Tetsuya).

Regarding claim 4, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 1.
Kawamoto also discloses that the circular polarizing plate has a ¼ wavelength retardation plate and a ½ wavelength retardation plate (see at least paragraph [0072]).

Regarding claim 5, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 1.
Kawamoto also discloses a display panel comprising the optical laminate according to claim 1 (see at least paragraph [0002]).

Regarding claim 6, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 5.
Kawamoto also discloses a display device comprising the display panel according to claim 5 (see at least paragraph [0002]).

Regarding claim 7, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 6.
Kawamoto also discloses that the display device is an organic electro luminescence display device (see at least paragraph [0002]).

Regarding claim 8, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 5.
Kawamoto also discloses an antireflection layer used for the display panel according to claim 5 (see at least paragraph [0081]).

Regarding claim 9, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 5.
Kawamoto also discloses a circular polarizing plate used for the display panel according to claim 5 (see at least paragraph [0086]).

Regarding claim 10, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 5.
Kawamoto also discloses a retardation plate used for the display panel according to claim 5 (see at least paragraph [0072]).

Regarding claim 11, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 5.
Kawamoto also discloses a polarizer used for the display panel according to claim 5 (see at least paragraph [0073]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2004/0189908) (hereafter Kawamoto), in view of Tetsuya et al. (JP 2008-262187 A, all citations are to the English language machine translation) (hereafter Tetsuya) as applied to claim 1 above, and further in view of Kitagawa et al. (US 2020/0142255) (hereafter Kitagawa).
Regarding claim 3, Kawamoto as modified by Tetsuya discloses all of the limitations of claim 1.
Kawamoto as modified by Tetsuya does not specifically disclose that the circular polarizing plate has a ¼ wavelength retardation plate having reverse dispersion wavelength characteristics.
However, Kitagawa teaches a circular polarizing plate comprising a ¼ wavelength retardation plate (see at least paragraph [0063]) having reverse dispersion wavelength characteristics (see at least paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical laminate of Kawamoto as modified by Tetsuya to include the teachings of Kitagawa so that the circular polarizing plate has a ¼ wavelength retardation plate having reverse dispersion wavelength characteristics for the purpose of achieving an excellent antireflection characteristic (see at least paragraph [0066] of Kitagawa).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/9/2022